DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objections have been withdrawn.
The drawing objection has been withdrawn.
Allowable Subject Matter
Claims 1, 2, 7-9, 11-19 are allowed.  
Claims 1, 2, 7-9, 11-19; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:   when G > Vc/Vcin, charge the load capacitance and discharge the input capacitor, such that substantially all of the electrical energy for the charging of the load capacitance is supplied by the discharging of the input capacitor, or, when G < Vc/Vcin, discharge the load capacitance and charge the input capacitor, such that substantially all of the electrical energy for the charging of the input capacitor is supplied by the discharging of the load capacitance, wherein the bidirectional DC-DC converter circuit comprises a first bidirectional DC-DC converter having a variable voltage conversion factor (g) and a second bidirectional DC-DC converter having a fixed voltage conversion factor (K), wherein the first bidirectional DC-DC converter comprises a bidirectional buck converter, and/or wherein the second bidirectional DC-DC converter comprises a bidirectional resonant LLC-converter, and wherein the voltage control input signal is a pulse-width modulation signal applied to switching means of the 

Claim 13: when G > Vc/Vn, charge the load capacitance and discharge the input capacitor, such that substantially all of the electrical energy for the charging of the load capacitance is supplied by the discharging of the input capacitor, or, when G < Vc/Vn, discharge the load capacitance and charge the input capacitor, such that substantially all of the electrical energy for the charging of the input capacitor is supplied by the discharging of the load capacitance, wherein the bidirectional DC-DC converter circuit comprises a first bidirectional DC-DC converter having a variable voltage conversion factor (g) and a second bidirectional DC-DC converter having a fixed voltage conversion factor (K),  wherein the first bidirectional DC-DC converter comprises a bidirectional buck converter, and/or wherein the second bidirectional DC-DC converter comprises a bidirectional resonant LLC-converter, and wherein the voltage control input signal is a pulse-width modulation signal applied to switching means of the bidirectional buck converter, the switching means being connected to provide, under control of a control unit, pulse-width modulated voltage conversion between the input capacitor voltage (Vcin) and a further capacitor via a first inductor, such that a voltage (Vp) across the further capacitor is variable between substantially zero volts and substantially the input capacitor voltage (Vcin) by varying the pulse-width ratio of the voltage control input signal; a dielectric; and control electrodes for applying a permittivity control voltage (Vc) across at least part of the dielectric, wherein the variable voltage generator circuit is connected to the control electrodes

Claim 14: when G > Vc/Vin, operating the bidirectional DC-DC converter circuit to, within less than 10 ms, charge the load capacitance and discharge the input capacitor such that substantially all of the electrical energy for the charging of the load capacitance is supplied by the discharging of the input capacitor; when G < Vc/Vin, operating the bidirectional DC-DC converter circuit to, within less than 10 ms, charge the input capacitor and discharge the load capacitance, such that substantially all of the electrical energy for the charging of the input capacitor is supplied by the discharging of the load capacitance, wherein the bidirectional DC-DC converter circuit comprises a first bidirectional DC-DC converter having a variable voltage conversion factor (g) and a second bidirectional DC- DC converter having a fixed voltage conversion factor (K), wherein the first bidirectional DC-DC converter comprises a bidirectional buck converter, and/or wherein the second bidirectional DC-DC converter comprises a bidirectional resonant LLC-converter, and wherein the voltage control input signal is a pulse-width modulation signal applied to switching means of the bidirectional buck converter, the switching means being connected to provide, under control of a control unit, pulse-width modulated voltage conversion between the input capacitor voltage (Vcin) and a further capacitor via a first inductor, such that a voltage (Vp) across the further capacitor is variable between substantially zero volts and substantially the input capacitor voltage (Vcin) by varying the pulse-width ratio of the voltage control input signal.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839